                                            Case 5:18-cv-02585-NC Document 526 Filed 02/21/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6                                  UNITED STATES DISTRICT COURT
                                   7                             NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9       CITCON USA, LLC,
                                                                                         Case No. 18-cv-02585-NC
                                  10                     Plaintiff,
                                                                                         ORDER GRANTING IN PART AND
                                  11              v.                                     DENYING IN PART
                                                                                         ADMINISTRATIVE MOTIONS TO
Northern District of California




                                  12       RIVERPAY INC., et al.,                        FILE UNDER SEAL
 United States District Court




                                  13                     Defendants.                     Re: Dkt. Nos. 494, 498, 503, 505, 509,
                                                                                         511, 516
                                  14
                                  15            This Order addresses the parties’ motions to seal their post-trial briefing. The Court
                                  16   applies the “compelling reason” standard to the parties’ post-verdict briefs and
                                  17   Defendants’ motion for judgment as a matter of law at ECF 494, 498, 503, 505, 509, 511,
                                  18   and 516 because these materials go to the heart of the merits of the case.1 Kamakana v.
                                  19   City and County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006).
                                  20            Under Kamakana, the Court GRANTS the motions to seal the following materials:
                                  21            ECF 494: Defendants’ Proposed Findings of Fact and Conclusions of Law and
                                                Briefing on Punitive Damages
                                  22
                                                • D1: all redactions
                                  23
                                                ECF 503: Citcon and Jiang’s Post-Verdict Response Brief
                                  24
                                                • D1: 5:14
                                  25
                                                • D2: all redactions
                                  26
                                                • P1: all redactions
                                  27
                                  28   1
                                           ECF 503 is a correct of ECF 498. The Court disregards ECF 498.
                                          Case 5:18-cv-02585-NC Document 526 Filed 02/21/20 Page 2 of 2




                                   1         • P2: all redactions
                                   2         • P3: all redactions
                                   3         ECF 505: Citcon’s Response to Defendants’ Post-Trial Brief
                                   4         • D2: all redactions
                                   5         ECF 509: Defendants’ Motion for Judgment as a Matter of Law
                                   6         • P1: all redactions
                                   7         ECF 516: Plaintiff’s Opposition to Defendants’ Motion for Judgment as a Matter of
                                             Law
                                   8
                                             • P1: all redactions
                                   9
                                             • D1: all redactions
                                  10
                                       The Court DENIES the motions to seal the following materials:
                                  11
                                             ECF 494: Defendants’ Proposed Findings of Fact and Conclusions of Law and
Northern District of California




                                  12         Briefing on Punitive Damages
 United States District Court




                                  13         • D2: all redactions
                                  14         • P1: all redactions
                                  15         ECF 503: Citcon and Jiang’s Post-Verdict Response Brief
                                  16         • D1: 11:9, 10, 17, 20, 22
                                  17         ECF 505: Citcon’s Response to Defendants’ Post-Trial Brief
                                  18         • D1: 3:15
                                  19         • P1: 4:28, 5:1
                                  20         ECF 511: Defendants’ Opposition to Plaintiff’s Post-Verdict Brief
                                  21         • D1: all redactions
                                  22         • P1: all redactions
                                  23         The parties must file updated versions of these documents consistent with this Order
                                  24   within 7 days.
                                  25
                                             IT IS SO ORDERED.
                                  26
                                       Dated: February 21, 2020                _____________________________________
                                  27                                                 NATHANAEL M. COUSINS
                                                                                     United States Magistrate Judge
                                  28
                                                                               2
